Citation Nr: 0314448	
Decision Date: 07/01/03    Archive Date: 07/10/03	

DOCKET NO.  96-05 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, 
North Carolina


THE ISSUE

Entitlement to a higher initial evaluation, in excess of 30 
percent, for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1984 to 
February 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA), Winston-Salem, North 
Carolina, Regional Office (RO), which granted the veteran 
service connection for migraine headaches, and assigned a 10 
percent rating for the disorder effective from February 1993.  
A subsequent rating decision by the RO in December 1997 
increased the disability evaluation for the veteran's 
service-connected headaches from 10 percent to 30 percent, 
effective from February 1993.  

This case was previously before the Board and in June 1997 it 
was remanded to the RO for further development.  The issue of 
entitlement to an increased evaluation in excess of 10 
percent, for the veteran's service-connected lumbosacral 
strain was also a subject of that remand.  However, while on 
remand status, the RO by a rating decision dated in July 
2002, increased the disability evaluation for the veteran's 
service-connected low back disorder from 10 percent to 20 
percent.  Thereafter, in a letter received by the RO in 
December 2002, the veteran expressed her acceptance of the 
disability evaluation assigned for this disorder.  The Board 
construes this acceptance as a clear expressed intent to 
limit her appeal to the increased disability rating granted 
by the RO.  Consequently, this issue will not be addressed 
herein.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The veteran's migraine headaches are not shown to be 
accompanied by frequent, completely prostrating attacks 
productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 4.1, 4.7, and Part 4, Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. §  
5103; 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran and her representative copies of the 
appealed June 1993 and later rating decisions, a May 1995 
statement of the case and multiple supplemental statements of 
the case thereafter.  These documents, collectively, provide 
notice of the law and governing regulations, the evidence 
needed to support the claim for increased evaluation for 
service-connected headaches, and the reasons for the 
determination made.  Additionally, the veteran was further 
informed of the information and evidence needed to 
substantiate her claim as well as the information and 
evidence needed from her and the evidence that the VA would 
retrieve on her behalf by the Board's June 1997 remand as 
well as by letters furnished to her by the RO in March 2000 
and March 2001.  The March 2001 letter specifically informed 
the veteran of the need to submit clinical records pertinent 
to her claim and offered to assist the veteran in obtaining 
records identified by her to substantiate her claim.  
Furthermore, the record discloses that VA has also met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate her claim.  Most notably, copies of the 
veteran's service medical records and relevant VA outpatient 
treatment records have been associated with her claims file.  
VA has also examined the veteran for the purposes of 
determining the nature and severity of her service-connected 
headache disability and copies of the examination reports 
have been associated with the claims file.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  Therefore, under the circumstances, 
VA has satisfied both the duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See e.g. 
Bernard v. Brown, 4 Vet. App. 384, (1997).

Factual Background 

The veteran's service medical records show that she was noted 
on medical examination in May 1992 to have a history of 
headaches that reportedly last from 8 hours to 2 days at a 
time.

On the veteran's initial VA examination in April 1993 the 
veteran reported a history of severe headaches since 1986 but 
made no relevant complaints and there were no pertinent 
findings on this examination.

A VA outpatient treatment record dated in November 1993 
records a history of migraine headaches of a unilateral 
nature with vomiting and nausea.  The veteran complained at 
this time of pain in her neck radiating down to the arms.  
Migraine headaches and cervical spondylosis were the 
diagnostic impressions.

At a hearing in March 1994 the veteran described her 
headaches as beginning with a small, dull-like throbbing and 
starting to increase to where she becomes nauseated.  She 
added that she becomes unable to function and at times throws 
up.  She said her headaches usually last two days and 
sometimes four and that they first began in 1985.  She said 
her headaches are experienced 2 to 3 times a month and that 
she is currently taking a migraine tablet identified as 
Midrin for headaches.  She added that when she has headaches 
she has to lie down because of her inability to function.  
The veteran said that she was presently unemployed but she 
felt that if she had a job that her headaches would affect 
her ability to work.

On a Persian Gulf examination afforded the veteran in March 
1994 she reported a history of headaches occurring 1 to 2 
times a month in the frontal area and said that these had 
occurred prior to her service in the Persian Gulf.  There 
were no clinical and/or neurological findings on physical 
examination.  

Service connection for migraine headaches was established by 
a RO rating decision dated in June 1994.  This disorder was 
rated 10 percent disabling under Diagnostic Code 8100 of the 
Schedule for Rating Disabilities (rating schedule), effective 
from February 1993.

On VA examinations afforded to the veteran in August 1995 and 
February 1996, she made complaints of severe headaches.  On 
the latter examination she reported that her headaches were 
accompanied with blurred vision, dizziness, nausea and 
vomiting.  She also stated that she had had headaches since 
1986 and that they occur at least 3 to 5 times a month and 
are sometimes controlled by medications.  There were no 
pertinent clinical findings and/or diagnoses on either 
examination.

On a VA examination in September 1997, the veteran reported a 
history of moderate to severe headaches 3 to 5 times a month.  
She complained of pain in her head and around her eyes.  

On VA examination in October 1997 it was noted that the 
veteran first experienced headaches in approximately 1989.  
She said that, at this time, these headaches occurred 1 to 2 
times a month and that each headache continues to be severe 
and limits her function severely.  She said for each of these 
headaches she has a throbbing pain that is typically over the 
left eye and is accompanied by nausea, vomiting, photophobia, 
and phonophobia.  The examiner noted that MRI's and computer 
tomography scans performed on the veteran's head in the past 
have been unremarkable.  It was noted that she has an 
abnormal ophthalmoscopic examination for enlarged and 
tortuous vessels consistent with Wyburn-Mason's syndrome.  On 
objective examination the veteran was noted to be awake, 
alert, and oriented.  She was noted to have large tortuous 
vessels emanating from the disc above eyes.  Other cranial 
nerves tested were intact.  Migraines occurring 1 to 2 times 
a month, which are somewhat prostrating in nature was the 
diagnosis.  

By an RO rating decision dated in December 1997, the 
disability evaluation for the veteran's service-connected 
migraine headaches was increased from 10 to 30 percent 
disabling, effective from February 1993.  

VA outpatient treatment records compiled between January 1993 
and March 1999 and received in March 1999, include an October 
1997 treatment record, which notes the veteran, had symptoms 
of headache and was under a lot of stress secondary to her 
husband receiving his second citation for driving under the 
influence.  Ergotamine was prescribed.  The veteran was again 
noted to have symptoms of headaches in June 1998. At that 
time, the veteran reported several bouts of migraine.  
Ergotamine, as needed, was again prescribed.

On a VA examination in May 1999 it was noted that the veteran 
was unemployed and unable to work at her present job due to 
insulin intake.  The veteran reported that she had not worked 
since April 1999 due to insulin intake, migraines, joint 
pain, gastritis, eye problems and right knee pain and 
numbness.  The veteran complained, in pertinent part, on this 
examination of severe chronic headaches.  There were no 
relevant findings and/or diagnoses on this examination.  

VA outpatient treatment records compiled between March 1999 
and February 2000 and received in March 2000 show that the 
veteran continued to complain of headaches when seen in March 
1999.  In June 1999 the veteran said that her current 
medication Ergotamine was not working and she was 
consequently prescribed Fiorinal.  

On a VA examination in July 2000 the veteran reported a 
history of migraines about 2 to 5 times a week, varying in 
degrees of severity and lasting up to three days.  She 
described her headaches as a dull, throbbing pain and said 
that they are aggravated by bright lights and relieved by 
getting into a dark room.  She added that she takes Motrin 
and Tylenol.  The veteran said that she has occasionally an 
aura of a faint twinge in her right brow and associated 
symptoms consisting of nausea and occasional vomiting.  The 
veteran reported that she was presently a homemaker and baby-
sits a lot with her new granddaughter.  She said that she had 
worked full time driving a school bus for three years 
approximately a year or so ago but had missed 5 to 6 days a 
month because of headaches while working.  The examiner noted 
that a review of her medical records show that she was 
treated in 1999 at a VA primary care clinic for migraine 
headaches and was tried on Ergotamine, which did not seem to 
give her much relief.  On physical examination it was noted 
that the veteran's gait and station were within normal 
limits.  Examination of the cranial nerves revealed the 
following:  II (vision) was within normal limits; III, IV and 
XI were intact to all extraocular movement; X and XII were 
intact to facial muscle strength testing.  Facial sensory 
testing was intact to light touch.  IX, X, XI and XII (voice, 
gag and swallowing) were within normal limits.  Trapezia and 
sternocleidomastoid strength was within normal limits.  
Tongue was midline without deviation.  Motor system:  There 
was no asymmetry, involuntary movement, weakness or atrophy.  
Muscle tone was within normal limits.  Deep tendon reflexes 
were symmetrical, normally active.  Pain and sensory tracks 
were intact.  Coordination was intact on finger-to-nose 
testing.  Migraine headaches were diagnosed.  

VA outpatient treatment records dated in April and September 
2001 show that the veteran continued to receive Fioricet as 
needed for migraine headaches.  In September 2001 the veteran 
stated that she had an increase in her migraines and had been 
out of her medication.  A VA outpatient treatment record 
dated in January 2002 records that the veteran presented with 
complaints of severe migraine headaches with nausea over the 
past 2 to 3 days.  It was noted that she has been taking 
Fioricet without relief.  Migraine headaches were the 
diagnostic assessment and the veteran was prescribed Midrin.  

On a VA neurological disorders examination in June 2002, it 
was noted that the veteran has been diabetic since 1996 and 
takes both pills and Insulin.  It was also noted that the 
veteran stated that she has had headaches since 1986 and that 
they now recur 2 to 3 times a week.  The veteran said that 
the pain begins at the crown of her head and then moves 
towards the right eye and reaches a peak in two hours.  She 
described the pain as cramping and throbbing and said that it 
may be synchronous with her heart.  She added that hot water 
does not help the pain but cold does help her somewhat.  She 
added that gradually the pains have become more frequent.  On 
physical examination the veteran could walk on her toes and 
heels but the Romberg was positive and she could not jog.  
Her pupils were 1 to 2 millimeters and the discs were 
difficult to identify.  Visual fields were normal although 
the veteran described a "shadow" on the right.  Movements of 
her face, tongue, and palate were symmetric and active.  
There were no bruits in the neck or over the scalp or over 
the orbits.  Her reflexes were all preserved at the biceps, 
triceps, brachioradialis, knees and ankles.  Babinski signs 
were absent.  Light touch was present in four extremities and 
vibration was acknowledged in four extremities.   Response to 
trace figures was slightly slow in the upper extremities.  
Joint sense was adequate in the toes.  Headaches from muscle 
tension, beginning long ago, ataxia related to extreme 
obesity, and questionable diabetic retinopathy on the right 
were the neurologic conclusions.  

VA counseling psychologist notes dated in August 2002 and 
thereafter show that the veteran has been active in her 
church and attends school on a regular basis.  It was noted 
in January 2003 that she planned to continue with her 
schooling and that her mood and affect were indeed happy.

Analysis

In general, disability evaluations are assigned by applying 
the aforementioned rating schedule, which represents as far 
as can practicably be determined the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. §  
1155.  The veteran has appealed from the initial rating 
assigned for her disability upon an award of service 
connection.  Thus, consistent with the facts found, a rating 
may be higher or lower for segments of the time under review, 
which is to say the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see Francisco v. Brown, 7 Vet. 
App. 55 (1994) (where an increased rating is at issue the 
present level of disability is the primary concern).  In 
addition, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran contends that her migraine headaches are more 
disabling than currently evaluated.  The veteran's headaches 
have been rated by the RO as 30 percent disabling under 
Diagnostic Code 8100 of the rating schedule.  

Under Diagnostic Code 8100, a 30 percent evaluation is in 
order for characteristic prostrating headaches occurring on 
an average of once a month over the last several months, and 
a 50 percent evaluation is warranted for headaches that occur 
very frequently and involve prolonged and completely 
prostrating attacks productive of severe economic 
inadaptability.

A review of the record shows that the veteran's service-
connected headaches are adequately compensated by the 30 
percent rating currently assigned under Diagnostic Code 8100.

Here, the Board observes in reference to the rating criteria, 
that according to Webster's 9th New Collegiate Dictionary 946 
(1985), "prostration" is defined as complete physical or 
mental exhaustion.  A very similar definition is found in 
Dorland's Illustrated Medical Dictionary 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."  

The clinical evidence summarized above, while showing the 
veteran suffers headaches varying in severity on a frequent 
basis, fails to indicate clinical findings of prostrating 
headaches productive of severe economic inadaptability.  The 
medical records are replete with her complaints of headaches 
but she has not been hospitalized as a result of her 
headaches and it appears that her headaches are controlled to 
some degree in frequency and severity by medications.  
Furthermore, while she's had a long history of headaches her 
episodes of headaches have required only minimal outpatient 
treatment without any clear evidence that they have prevented 
her employment.  The veteran, while not currently employed, 
is not shown to be unemployed as a result solely of her 
headaches.  She furthermore is active in her church and has 
been recently continuing her formal education without any 
report of marked interference in this pursuit due to episodes 
of migraine headaches.  In essence, the evidence simply does 
not demonstrate that the veteran's headaches are completely 
prostrating or that they involve prolonged attacks productive 
of severe economic inadaptability.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.  We have also considered 
whether the veteran was entitled to a "staged" rating.  At 
no time since service, however, has the veteran's headaches 
been more severely disabling than as reflected by the current 
30 percent rating.  




ORDER

A higher initial evaluation in excess of 30 percent, for 
migraine headaches is denied.



                       
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

